Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
August 5, 2019 (the “First Amendment Effective Date”), is entered into among
DERMIRA, INC., a Delaware corporation (the “Borrower”), the Lenders party hereto
and ATHYRIUM OPPORTUNITIES III ACQUISITION LP, as Administrative Agent (the
“Administrative Agent”).  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and the Administrative Agent have
entered into that certain Credit Agreement, dated as of December 3, 2018 (as
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to provide for certain modifications of the terms thereof; and

 

WHEREAS, the Lenders and the Administrative Agent are willing to amend the
Credit Agreement, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 

1.

Amendments to Credit Agreement.  

 

(a)Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions of “Make-Whole Amount” and “Term B Availability Period” appearing
therein in their entirety.

(b)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions appearing therein in their entirety to read
as follows:

“Applicable Percentage” means with respect to any Lender at any time, (a) in
respect of the Term A Facility, with respect to any Term A Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term A Facility
represented by (i) on or prior to the Closing Date, such Term A Lender’s Term A
Commitment at such time and (ii) thereafter, the outstanding principal amount of
such Term A Lender’s Term A Loans at such time, (b) in respect of the Term B
Facility, with respect to any Term B Lender at such time, the percentage
(carried out to the ninth decimal place) of the Term B Facility represented
by (i) at any time on or prior to the First Amendment Effective Date, such
Term B Lender’s Term B Commitment at such time and (ii) at any time thereafter,
the outstanding principal amount of such Term B Lender’s Term B Loans at such
time and (c) in respect of the Term C Facility, with respect to any Term C
Lender at such time, the percentage (carried out to the ninth decimal place) of
the Term C Facility represented by (i) at any time during the Term C
Availability Period, such Term C Lender’s Term C Commitment at such time and
(ii) at any time thereafter, the outstanding principal amount of such Term C
Lender’s Term C Loans at such time.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on

--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Term B Facility” means, at any time, (a) on or prior to the First Amendment
Effective Date, the aggregate amount of the Term B Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term B Loans of all Term B
Lenders outstanding at such time.

“Term B Lender” means (a) on or prior to the First Amendment Effective Date, any
Lender that has a Term B Commitment at such time and (b) at any time thereafter,
any Lender that holds one or more Term B Loans at such time.

 

“Term C Availability Period” means the period from and after the Closing Date to
the earliest of (a) June 3, 2020, (b) the date of termination of the Term C
Commitments pursuant to Section 2.04 and (c) the date of termination of the
Term C Commitments pursuant to Section 9.02.

 

“Term C Draw Condition” means the condition that the Borrower shall have
delivered (on or before the date that the Term C Borrowing is requested in
accordance with Section 2.02(a)) to the Administrative Agent a certificate of a
Responsible Financial Officer of the Borrower (in form and substance reasonably
satisfactory to the Administrative Agent), certifying that Consolidated Qbrexza
U.S. Net Product Sales for the four fiscal quarter period then most recently
ended for which financial statements have been delivered pursuant to Section
7.01(a) or (b) were at least $45,000,000.

(c)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions thereto in appropriate alphabetical order:

 

“First Amendment Effective Date” means August 5, 2019.

 

“Term A Make-Whole Amount” means, on any date of determination, with respect to
any Term A Loan that is prepaid or required to be prepaid, the amount, if any,
by which (a) the sum of (i) one hundred and five percent (105.00%) of the
principal amount of the Term A Loan prepaid or required to be prepaid plus (ii)
the present value as of such date of determination (as determined by the
Administrative Agent in accordance with customary practice) of all interest that
would have accrued on the principal amount of the Term A Loan prepaid or
required to be prepaid through and including the second (2nd) anniversary of the
date of the Borrowing of such Term A Loan, computed using a discount rate equal
to the Three-Month Treasury Rate plus one percent (1.00%), exceeds (b) the
principal amount of the Term A Loan prepaid or required to be prepaid.

 

“Year 1 Term B/C Make-Whole Amount” means, on any date of determination, with
respect to any Term B Loan or Term C Loan that is prepaid or required to be
prepaid, the amount, if any, by which (a) the sum of (i) one hundred and five
percent (105.00%) of the principal amount of such Loan prepaid or required to be
prepaid plus (ii) the present value as of such date of determination (as
determined by the Administrative Agent in accordance with customary practice) of
all interest that would have accrued on the principal amount of such Loan
prepaid or required to be prepaid through and including the second (2nd)
anniversary of the date of the Borrowing of such Loan, computed using a discount
rate equal to the Three-Month Treasury Rate plus one percent (1.00%), exceeds
(b) the principal amount of such Loan prepaid or required to be prepaid.

2

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

“Year 2 Term B/C Make-Whole Amount” means, on any date of determination, with
respect to any Term B Loan or Term C Loan that is prepaid or required to be
prepaid, the amount, if any, by which (a) the sum of (i) one hundred and three
percent (103.00%) of the principal amount of such Loan prepaid or required to be
prepaid plus (ii) the present value as of such date of determination (as
determined by the Administrative Agent in accordance with customary practice) of
all interest that would have accrued on the principal amount of such Loan
prepaid or required to be prepaid through and including the second (2nd)
anniversary of the date of the Borrowing of such Loan, computed using a discount
rate equal to the Three-Month Treasury Rate plus one percent (1.00%), exceeds
(b) the principal amount of such Loan prepaid or required to be prepaid.

 

(d)Section 2.01(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(b)Term B Borrowing.  Subject to the terms and conditions set forth herein, each
Term B Lender severally agrees to make a single loan to the Borrower, in
Dollars, on the First Amendment Effective Date, in an aggregate amount not to
exceed such Term B Lender’s Term B Commitment; provided, that, for the avoidance
of doubt, it is understood and agreed that there shall be no more than one (1)
Term B Borrowing during the term of this Agreement.  The Term B Borrowing shall
consist of Term B Loans made simultaneously by the Term B Lenders in accordance
with their respective Term B Commitments.  Term B Borrowings repaid or prepaid
may not be reborrowed.

 

(e)Section 2.01(c) of the Credit Agreement is hereby amended by replacing the
words “Term C Draw Conditions” appearing therein with the words “Term C Draw
Condition”.

 

(f)Section 2.03(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(a)Voluntary Prepayments.  Subject to the payment of any prepayment premium as
required under Section 2.03(e) and any other fees or amounts payable hereunder
at such time, the Borrower may, upon written notice from the Borrower to the
Administrative Agent, voluntarily prepay the Loans, in whole or in part;
provided, that, (i) such notice must be received not later than 11:00 a.m. three
(3) Business Days prior to the date of prepayment and (ii) any such prepayment
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that, if such notice expressly
states that it is conditioned upon the effectiveness of other credit facilities
or the closing of a specified transaction, such notice may be revoked by the
Borrower (by notice in writing to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any prepayment
pursuant to this Section 2.03(a) shall be accompanied by (x) all accrued
interest on the principal amount of the Loans prepaid, (y) the prepayment
premium required under Section 2.03(e) and (z) all fees, costs, expenses,
indemnities and other amounts due and payable hereunder at the time of
prepayment.  Each such prepayment shall be applied first, to outstanding Term A
Loans (if any), second, to outstanding Term B Loans (if any) and third, to
outstanding Term C Loans (if any).  Each such prepayment

3

 

--------------------------------------------------------------------------------

Exhibit 10.1

shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

 

(g)Section 2.03(b)(iv) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

(iv)Application of Mandatory Prepayments.  All payments under this
Section 2.03(b) shall be applied first to all fees, costs, expenses, indemnities
and other amounts due and payable hereunder, then proportionately (based on the
relation of such amounts to the total amount of the relevant payment under this
Section 2.03(b)) to the payment or prepayment (as applicable) of the following
amounts of the Obligations: default interest, if any, prepayment premium
required by Section 2.03(e), accrued interest and principal.  Each such
prepayment shall be applied first, to outstanding Term A Loans (if any), second,
to outstanding Term B Loans (if any) and third, to outstanding Term C Loans (if
any).  Each such prepayment shall be applied to the Loans of the Lenders in
accordance with the respective Applicable Percentages in respect of each of the
relevant Facilities.

 

(h)Section 2.03(e) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

 

(e)

Prepayment Premiums.  Notwithstanding anything to the contrary in this Agreement
or any other Loan Document:

(i)if all or any portion of the Term A Loans are prepaid, or required to be
prepaid, pursuant to this Section 2.03, Article IX or otherwise, then, in all
cases, the Borrower shall pay to the Lenders, for their respective ratable
accounts, on the date on which such prepayment is paid or required to be paid,
in addition to the other Obligations so prepaid or required to be prepaid, a
prepayment premium equal to: (i) with respect to any prepayment paid or required
to be paid on or prior to the second (2nd) anniversary of the date of the
Borrowing of such Term A Loan, an amount equal to the Term A Make-Whole Amount
with respect to such prepayment, (ii) with respect to any prepayment paid or
required to be paid after the second (2nd) anniversary of the date of the
Borrowing of such Term A Loan but on or prior to the third (3rd) anniversary of
the date of the Borrowing of such Term A Loan, three percent (3.00%) of the
principal amount of such Term A Loan that is prepaid or required to be prepaid,
(iii) with respect to any prepayment paid or required to be paid after the third
(3rd) anniversary of the date of the Borrowing of such Term A Loan but on or
prior to the fourth (4th) anniversary of the date of the Borrowing of such Term
A Loan, one percent (1.00%) of the principal amount of such Term A Loan that is
prepaid or required to be prepaid and (iv) with respect to any prepayment paid
or required to be paid thereafter, zero percent (0.00%) of the principal amount
of such Term A Loan that is prepaid or required to be prepaid; and

(ii)if all or any portion of the Term B Loans or Term C Loans are prepaid, or
required to be prepaid, pursuant to this Section 2.03, Article IX or otherwise,
then, in all cases, the Borrower shall pay to the Lenders, for their respective
ratable accounts, on the date on which such prepayment is paid or required to be
paid, in addition to the other Obligations so prepaid or required to be prepaid,
a prepayment premium equal to: (i) with respect to any prepayment paid or
required to be paid on or prior to the first (1st) anniversary of the date of
the Borrowing of such Loan, an amount equal to the Year 1 Term B/C Make-

4

 

--------------------------------------------------------------------------------

Exhibit 10.1

Whole Amount with respect to such prepayment, (ii) with respect to any
prepayment paid or required to be paid after the first (1st) anniversary of the
date of the Borrowing of such Loan but on or prior to the second (2nd)
anniversary of the date of the Borrowing of such Loan, an amount equal to the
Year 2 Term B/C Make-Whole Amount with respect to such prepayment, (iii) with
respect to any prepayment paid or required to be paid after the second (2nd)
anniversary of the date of the Borrowing of such Loan but on or prior to the
third (3rd) anniversary of the date of the Borrowing of such Loan, three percent
(3.00%) of the principal amount of such Loan that is prepaid or required to be
prepaid, (iv) with respect to any prepayment paid or required to be paid after
the third (3rd) anniversary of the date of the Borrowing of such Loan but on or
prior to the fourth (4th) anniversary of the date of the Borrowing of such Loan,
one percent (1.00%) of the principal amount of such Loan that is prepaid or
required to be prepaid and (v) with respect to any prepayment paid or required
to be paid thereafter, zero percent (0.00%) of the principal amount of such Loan
that is prepaid or required to be prepaid.

(i)Section 2.04 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

 

2.04

Termination of Commitments.

(a)Voluntary.  The Borrower may, upon written notice to the Administrative Agent
during the Term C Availability Period, terminate in full the Term C Commitments;
provided, that: any such notice shall be received by the Administrative Agent
not later than 9:00 a.m. five (5) Business Days prior to the date of
termination.  Upon any termination of the Term C Commitments, the Term C
Commitments of each Appropriate Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount.

(b)Mandatory.  The Term A Commitments will be automatically and permanently
reduced to zero upon the Term A Borrowing pursuant to Section 2.01.  The Term B
Commitments will be automatically and permanently reduced to zero upon the Term
B Borrowing pursuant to Section 2.01.  The Term C Commitments will be
automatically and permanently reduced to zero upon the Term C Borrowing pursuant
to Section 2.01.  The Term C Commitments shall be automatically and permanently
reduced to zero on the date that the Term C Availability Period shall end.

(j)Section 5.02(c) of the Credit Agreement is hereby amended by replacing the
words “Term C Draw Conditions” appearing therein with the words “Term C Draw
Condition”.

 

2.Conditions Precedent.  This Agreement shall be effective upon satisfaction of
the following conditions precedent:

 

(a)receipt by the Administrative Agent of (i) counterparts of this Agreement
duly executed by the Borrower, the Guarantors, the Lenders and the
Administrative Agent, (ii) a duly executed Loan Notice with respect to the Term
B Borrowing, and (iii) the Term B Notes duly executed by the Borrower in favor
of each Lender;

 

(b)receipt by the Administrative Agent of a letter of direction containing funds
flow information with respect to the proceeds of the Term B Loans to be made on
the First Amendment

5

 

--------------------------------------------------------------------------------

Exhibit 10.1

Effective Date, and in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders;

(c)receipt by the Administrative Agent of all reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent and all reasonable and documented out-of-pocket due diligence expenses of
the Administrative Agent and the Lenders, in each case, incurred in connection
with this Agreement and the transactions contemplated hereby and for which
invoices have been issued (provided, that, the issuance of such invoices shall
not thereafter preclude a final settling of accounts between the Borrower and
the Administrative Agent); and

 

(d)receipt by the Administrative Agent, for the account of the Lenders, of
amendment fee in the amount of $350,000.

 

3.Reaffirmation.  Each of the Loan Parties acknowledges and reaffirms (a) that
it is bound by all of the terms of the Loan Documents to which it is a party and
(b) that it is responsible for the observance and full performance of all
Obligations, including without limitation, the repayment of the
Loans.  Furthermore, the Loan Parties acknowledge and confirm (i) that the
Lenders have performed fully all of their obligations under the Credit Agreement
and the other Loan Documents arising on or before the date hereof other than
their respective obligations specifically set forth in this Agreement and (ii)
that by entering into this Agreement, the Lenders do not, except as expressly
set forth herein, waive or release any term or condition of the Credit Agreement
or any of the other Loan Documents or any of their rights or remedies under such
Loan Documents or any applicable law or any of the Obligations of the Loan
Parties thereunder.

 

4.Miscellaneous.

 

(a)The Credit Agreement and the Obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended by this
Agreement.  This Agreement is a Loan Document.

 

(b)Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its Obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its Obligations under
the Credit Agreement or the other Loan Documents.

 

(c)The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

(i)each Loan Party has taken all necessary corporate, limited liability company
or other organizational action to authorize the execution, delivery and
performance of this Agreement.

 

(ii)this Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting enforceability of
creditors’ rights generally and to general principles of equity.

 

6

 

--------------------------------------------------------------------------------

Exhibit 10.1

(iii)no approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement other than (A)
those that have already been obtained and are in full force and effect and (B)
those that may be required under any applicable notices under securities laws.

 

(iv)(A) the representations and warranties of the Borrower and each other Loan
Party contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct in all material respects (and in
all respects if any such representation and warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation and
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date and (B) no event has occurred and is continuing
which constitutes a Default or an Event of Default.

 

(d)Each of the Loan Parties hereby affirms the Liens created and granted in the
Loan Documents in favor of the Administrative Agent, for the benefit of the
Secured Parties, and agrees that this Agreement does not adversely affect or
impair such Liens and security interests in any manner.

 

(e)This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(f)If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(g)THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

 

[SIGNATURE PAGES FOLLOW]

7

 

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

DERMIRA, INC.,

a Delaware corporation

By:/s/ Andrew L. Guggenhime

Name: Andrew L. Guggenhime

Title:  Chief Financial Officer

 

 

 

DERMIRA, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

Exhibit 10.1

ADMINISTRATIVE AGENT:

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

a Delaware limited partnership

By:Athyrium Opportunities Associates III LP,

its General Partner

 

By:Athyrium Opportunities Associates III GP LLC, the General Partner of Athyrium
Opportunities Associates III LP

 

 

By:/s/ Andrew C. Hyman

Name: Andrew C. Hyman

Title:  Authorized Signatory

 

 

LENDER:

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

a Delaware limited partnership

By:Athyrium Opportunities Associates III LP, its General Partner

 

By:Athyrium Opportunities Associates III GP LLC, the General Partner of Athyrium
Opportunities Associates III LP

 

 

By:/s/ Andrew C. Hyman

Name: Andrew C. Hyman

Title:  Authorized Signatory

DERMIRA, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 